EXHIBIT 23 AMERICAN ELECTRIC POWER SYSTEM RETIREMENT SAVINGS PLAN CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM American Electric Power Company, Inc.: We consent to the incorporation by reference in Registration Statement No. 333-128043 on Form S-8 of American Electric Power System Retirement Savings Plan of our report dated June 21, 2010, relating to the financial statements and financial statement schedules of American Electric Power System Retirement Savings Plan appearing in this Annual Report on Form 11-K of American Electric Power System Retirement Savings Plan for the year ended December 31, 2009. /s/ DELOITTE & TOUCHE LLP Columbus, Ohio June 21, 2010
